Berdon, J.,
concurring. I concur only because I would not address the issue in part III A of the majority opinion concerning the rule limiting punitive damages to the party’s litigation costs. The question of whether we should abandon that rule was raised for the first time by the plaintiff on appeal. Public policy shifts in this state require a more meaningful review of the archaic rule, which was adopted in Hanna v. Sweeney, 78 Conn. 492, 62 A. 785 (1906). See, e.g., General Statutes § 52-240b.1
I concur in the opinion in all other respects.

 General Statutes § 52-240b provides: “Punitive damages may be awarded if the claimant proves that the harm suffered was the result of the product seller’s reckless disregard for the safety of product users, con*834sumers or others who were injured by the product. If the trier of fact determines that punitive damages should be awarded, the court shall determine the amount of such damages not to exceed an amount equal to twice the damages awarded to the plaintiff.”